Terry, J.,
delivered the opinion of the Court—Murray, C. J., concurring.
The facts reported by the referee do not sustain the judgment.
It is well settled that the right to stop goods in transitu, exists until they arrive at the termination of their journey or have come into the possession of the consignee. Depositing them at an intermediate point with an agent of the vendee, for the purpose of being forwarded, does not terminate the transitus. Abbot on Shipping, 628; 1 Smith, L. C., p. 433.
Pavenstadt & Schumacker, of New York, were agents only for the purpose of expediting the carriage of the goods to their *215original destination, and performed only such acts as were necessary to this end.
Judgment reversed.